PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mathis et al.
Application No. 14/439,420
Filed: April 29, 2015
For: METHOD FOR MAKING NICOTIANA PLANTS WITH MUTATIONS IN XYLT AND FUCT ALLELES USING RARE-CUTTING ENDONUCLEASES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 6, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed August 5, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 6, 2020. A Notice of Abandonment was mailed on November 20, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

The Office acknowledges receipt of the Request for Continued Examination (RCE), and Information Disclosure Statement (IDS) filed on December 6, 2021.  However, in an application or patent, abandoned or lapsed for failure to pay the issue fee and publication fee or any portion thereof, the See MPEP 711.03(c)(II)(A)(2).  Therefore, the issue fee payment of $500, must be submitted with any renewed petition under 37 CFR 1.137(a).

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Marie Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	

cc: 	Kristine Waddell
	Ballard Spahr LLP
	1675 Broadway
	New York, NY  10019




    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).